In re Breaux, Ted T.; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Lafayette, 15th Judicial District Court Div. K, Nos. 97-1466; to the Court of Appeal, Third Circuit, No. 99-539.
The ruling of the court of appeal is vacated and set aside. For the reasons stated by Judge Amy in his dissenting opinion the judgment of the trial court dismissing plaintiffs claims, is reinstated.
KNOLL, J., not on panel; CALOGERO, C.J., and LEMMON, J., would grant the writ and docket for argument; and KIMBALL, J., would deny the writ.